Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghava()US 2019/0108145) and James(US 2015/0382515).
Regarding claim 1, Raghava discloses a network controller(Fig 3, 304); a memory controller(Fig 3, 302 and 308); a heterogeneous processor(Fig. 1, 20); a FPGA(fig.3, 100); and a non-volatile-media controller(Fig. 3, 312); wherein the memory controller comprises a fabric controller component(Fig.3 308), the fabric controller component configured to communicates with the network controller, the heterogeneous processor, the FPGA, and the non-volatile-media controller(Fig.3, communication paths connecting the components), a media controller component configured to manage access relating to data stored in a volatile memory media(Paragraphs 31, 39),wherein the FPGA is configured to perform computations relating to data stored via the non-volatile-media controller(Paragraph 33), and wherein the heterogeneous processor is configured to perform computation tasks relating to data stored via the memory controller(Paragraphs 31, 39).
Raghava does not specifically disclose the printed circuit board is one of a plurality of printed circuit boards which are each plugged into a rack, wherein each of the plugged-in printed circuit boards 
Regarding claim 2, Raghava discloses the printed circuit board of claim 1, wherein the fabric controller is further configured to manage data received and transmitted via an internal bus protocol to communicate with the network controller, the heterogeneous processor, the FPGA, and the non-volatile-media controller(Paragraphs 31, 39).
Regarding claim 3, Raghava discloses printed circuit board of claim 1, further comprising: a power module; a monitoring and operating module; and at least one network interface configured to receive data from another node or computing device and further configured to transmit data to the network controller(Paragraphs 31, 39).

Regarding claim 5, Raghava discloses printed circuit board of claim 1, wherein the network controller is an Ethernet controller, wherein the non-volatile-media controller is a NAND controller, and wherein the memory controller is a DRAM controller(Paragraphs 31, 39).
Regarding claim 7, Raghava discloses the printed circuit board of claim 1, wherein the printed circuit board comprises a node, wherein the other plugged-in circuit boards comprise nodes, and wherein each node is connected to one of the plurality of switches in the rack(James: Paragraph 8).
Regarding claim 8, Raghava discloses the printed circuit board of claim 7, wherein a switch is an Ethernet switch or an access switch(Paragraphs 31, 39).

Claims 10-14 and 17-19 recite similar limitations as claims 1-5 and 7-8 and thus taught by Raghava and James, as explained above.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghava()US 2019/0108145), James(US 2015/0382515), and Reed.
Regarding claims 6 and 15, Raghava discloses the network controller comprising a Ethernet interface, bus root complex or an endpoint(Paragraphs 31-32) but not at least one SRAM or embedded DRAM; at least one ARM core; and a bus switch. 
However, Reed discloses at least one SRAM or embedded DRAM, a bus switch and official notice is being taken that ARM cores are well known in the art. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Raghava and Reed to have at least one SRAM or embedded DRAM; at least one ARM core; and a bus switch. The motivation to do so is that these components are normally used in network controllers, to process, store and switch the data that it sends and receives.

Claims 9, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghava()US 2019/0108145), James(US 2015/0382515), and Jing(US 2019/0166725).
Regarding claims 9, 16 and 20, Raghava and James do not specifically disclose a defective node of the immersed rack is identified; wherein the defective node is removed without affecting operation of the rack or a remainder of the nodes in the rack; wherein the defective node is replaced or repaired to .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/NIMESH G PATEL/              Primary Examiner, Art Unit 2187